DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Ruiz et al (US 2002/0129837), Brooks et al (US 2018/0355492), Tibbetts eta l (US 2018/0094538) and Abstract of KZ 20254A in view of any one of Thomson (US 2009/0176689) and Batton et al (US 2016/0060576).
Ruiz et al, Brooks et al and Abstract of KZ 20254A teach that it was known to remove deposits from turbine by contacting the deposits (such as silica, oxide and other deposits) with compositions including acids such as HF. The compositions are introduced in water containing streams, including stream carrying steam. See entire documents, especially [0004-17], [0021-25], [0062-67] of Ruiz et al, [0023-27], [0032] of Brtooks et al and the entire Abstract of KZ 20254A. Ruiz et al also teach the use of different acids to remove different contaminates. Ruiz et al teach the use of HF, sulfuric, hydrochloric, and citric acid. Ruiz et al also teach monitoring the removal of the deposits.
Brooks et al teach the use of HF, sulfuric, hydrochloric acids.
Tibbets et al teach that it was known that the turbine deposits include the deposits (such as silica, oxide and other deposits) and teach removing the deposits by contacting them with an acid cleaning composition including (citric acid and other acids) introduced as a water containing stream into the stream of the turbine. See at least [007-11], 22, [0032-42], [0045-62].

The discussed documents are concerned about preventing corrosion and the damage to the turbine components.
The documents discussed above do not specifically teach the use of a composition comprising tetrafluoroboric acid and urea component for cleaning turbines.
On the other hand, Tomson teaches that it was known to remove the oxide, silicates and other deposits with the composition comprising tetrafluoroboric acid and urea. Tomson teaches such as an alternative to HF, hydrochloric, sulfuric and citric acid cleaning, which is beneficial in many aspects, such removing of the deposits, reducing corrosion and reducing health hazard.
Tomson teaches the use of the compositions as claimed. Tomson teaches the mole ration as claimed. Tomson teaches a composition comprising a surfactant as claimed. Tomson teaches a composition comprising a corrosion inhibitor and a solvent. See entire document, especially [0002-13], [0015-32], [0039], Examples.
Further, Batton et al also teach that it was known to remove silicate based deposits with a composition comprising tetrafluoroboric acid and urea and teach benefits of such. Batton et al also teach that the composition removes amorfous silica and complex silicates. Batton et al teach the use of the compositions as claimed. Batton et al teach the mole ration as claimed. Batton et al teach a composition comprising a surfactant as claimed. Batton et al teach a composition 
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize compositions suggested by Tomson and Batton et al for cleaning turbines instead of acid compositions in the methods of Ruiz et al, Brooks et al, Tibbets et al and Abstract of KZ 20254A in order to remove any deposits present (including deposits such as silica, oxide and other deposits) and to obtain benefits disclosed by Tomson and Batton et al, in order to prevent corrosion and to prevent health hazard. It would have been obvious to an ordinary artisan at the time the invention was filed to extend such method to remove any silica and oxide based deposits, including the deposits comprising minor amounts of sulfur since the applied documents do not exclude the application of their methods to any specific turbine deposits.

As to claim 19: It would have been obvious to an ordinary artisan at the time the invention was filed to monitor parameters of the turbine to be cleaned to ensure proper operation of the turbine.

Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive.
The applicants amended the claims to recite that the deposits comprise a minor amount (1-10%) of elemental sulfur.

This is not persuasive.
The applied documents do not restrict the use of the method to exclude any specific deposits.
The deposits recited by the claims are mostly silica (up to 95%) and oxide (up to 20%) deposits.
The claim do not even require the removal of the sulfur.
The claims merely require “removing at least a portion of the deposit”.
The removal of any part of any constituent of the deposit (such as silica, oxide, etc.) will meet such requirement.
The Office has shown that it would have been obvious to clean the silica, oxide and other deposits from the turbines with the composition as claimed.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize compositions suggested by Tomson and Batton et al for cleaning turbines instead of acid compositions in the methods of Ruiz et al, Brooks et al, Tibbets et al and Abstract of KZ 20254A in order to remove any deposits present (including deposits such as silica, oxide and other deposits) and to obtain benefits disclosed by Tomson and Batton et al, in order to prevent corrosion and to prevent health hazard. It would have been obvious to an ordinary artisan at the time the invention was filed to extend such method to remove any silica and oxide based deposits, including the deposits comprising minor amounts of sulfur .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711